Order entered October 9, 2020




                                     In the
                             Court of Appeals
                      Fifth District of Texas at Dallas
                              No. 05-19-00858-CR

                   JOSHUA RYAN FLANAGIN, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

               On Appeal from the 354th Judicial District Court
                            Hunt County, Texas
                      Trial Court Cause No. 32550CR

                                    ORDER

      We REINSTATE this appeal and ORDER counsel to SHOW CAUSE in

writing why the Court should not impose sanctions, as described below.

      Appellant’s brief was initially due on May 1, 2020. On counsel’s motions,

we granted three extensions of time, having considered the Texas Supreme Court’s

ongoing direction to liberally allow extensions of time due to the COVID-19

pandemic, and the brief was finally due on July 15, 2020. On August 7, 2020, the




                                        1
brief still not filed, the Court abated the appeal for a hearing to determine why the

brief had not been filed. The trial court held that hearing on August 20, 2020.

        Appellate counsel pledged to file the brief by September 1, 2020.1 Counsel

described a busy schedule that “will open up significantly after tomorrow”—

August 21—but also described certain obligations remaining on counsel’s calendar

after that time. Counsel admitted putting “the appeal off in order to handle the day-

to-day business that I have for my clients.” This statement ignores that Mr.

Flanagin’s appeal is no less pressing business than the business other clients may

have.

        We admonish counsel that the professional rules require diligent

representation, that lawyers “shall not: (1) neglect a legal matter entrusted” to

them, and that “neglect signifies inattentiveness involving a conscious disregard

for the responsibilities owed to a client.” TEX. DISCIPLINARY R. PROF’L CONDUCT

1.01(b)(1), (c). “Having accepted employment, a lawyer should act with

competence, commitment[,] and dedication to the interest of the client and with

zeal in advocacy upon the client’s behalf. A lawyer should feel a moral or

professional obligation to pursue a matter on behalf of a client with reasonable

diligence and promptness despite . . . personal inconvenience to the lawyer.” Id.

1
  For reasons that are unclear, counsel twice apologized to the District Attorney’s office during the hearing
for having not filed the brief. Counsel also stated that the office was “very gracious in allowing me the
requested continuances so far.” The Court, not the District Attorney’s office, grants and denies extensions
of time to file briefs.

                                                     2
cmt. 6. “A lawyer’s workload should be controlled so that each matter can be

handled with diligence and competence.” Id. “Perhaps no professional shortcoming

is more widely resented than procrastination.” Id. cmt 7. But, a “lawyer who acts in

good faith is not subject to discipline, under those provisions for an isolated

inadvertent or unskilled act or omission, tactical error, or error of judgment.” Id.

         We have no indication that counsel’s work on Mr. Flanagin’s case is tainted

by anything less than good faith, or that this is anything but an isolated incident

and so do not at this time consider referral to disciplinary authorities appropriate.

See id. And though counsel does not appear to have worked as diligently as one

might, we also have no reason to doubt the competence or quality of counsel’s

work.

         That said, the trial court found that appellant desired to prosecute this

appeal, appellant had not abandoned the appeal, appointed counsel had not

abandoned the appeal, and counsel intended to finish and file the brief by the end

of Labor Day weekend. Supplemental clerk’s and reporter’s records from the

hearing were filed in late August. On September 15, 2020, counsel filed a letter

with the Court apologizing for the delay and indicating an intent to file a brief and

a motion to extend time “no later than 9/21/20.” To date, more than two weeks

later, we have had no further communication from appellate counsel, including no

brief.


                                           3
      We ORDER appellate counsel Cynthia Braddy to SHOW CAUSE in

writing WITHIN TEN DAYS OF THE DATE OF THIS ORDER why this

Court should not impose further sanctions, not limited to removing Ms. Braddy as

appointed counsel, initiating contempt proceedings against Ms. Braddy for the

failure and refusal to obey the Court’s order, and filing a grievance against Ms.

Braddy and referring this matter to the State Bar of Texas Commission for Lawyer

Discipline for further proceedings. The ORDER TO SHOW CAUSE SHALL BE

DISCHARGED if counsel files a rules-compliant brief on Mr. Flanagin’s behalf,

along with a rules-compliant motion to extend time to file the brief, WITHIN

TEN DAYS OF THE DATE OF THIS ORDER.

      We DIRECT the Clerk to send copies of this order to the Honorable Keli

Aiken, Presiding Judge, 354th Judicial District Court; Cynthia L. Braddy, and the

Hunt County District Attorney’s Office.

                                              /s/   CORY L. CARLYLE
                                                    JUSTICE




                                          4